  Case: 1:12-cv-04693 Document #: 524 Filed: 01/16/20 Page 1 of 2 PageID #:10095




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

FIFTH THIRD MORTGAGE COMPANY,                        )
                                                     )
                       Plaintiff,                    )
                                                     )       Case No. 1:12-cv-4693
       v.                                            )
                                                     )       Honorable Matthew F. Kennelly
IRA KAUFMAN, et al.,                                 )
                                                     )
                       Defendants.                   )

       FIFTH THIRD’S MOTION FOR LEAVE TO FILE EXHIBIT UNDER SEAL

       Now Comes Fifth Third Mortgage Company (“Fifth Third”), by and through counsel, and

for its Motion for Leave to File Exhibit Under Seal Pursuant to Local Rule 26.2, states as follows:

       1.      On January 16, 2020, Fifth Third filed its Motion for Turnover Order with respect

to funds held in judgment debtor Ira Kaufman’s bank account.

       2.      Fifth Third relies on a Marital Settlement Agreement and Judgment for Dissolution

of Marriage to contend that the funds held in the bank account are the sole property of Ira Kaufman.

       3.      The Marital Settlement Agreement and Judgment for Dissolution of Marriage are

identified as Exhibits 1 and 2 to the Affidavit of C. Randall Woolley, which is Exhibit F to the

Motion for Turnover Order.

       4.      Because the Marital Settlement Agreement and Judgment for Dissolution of

Marriage contain personal information, Fifth Third requests leave of Court to file these documents

under seal.

       WHEREFORE, Fifth Third respectfully requests that this Court enter an Order allowing it

to file Exhibit F to the Motion for Turnover Order under seal, and grant such other and further

relief as this Court deems just.
  Case: 1:12-cv-04693 Document #: 524 Filed: 01/16/20 Page 2 of 2 PageID #:10095




Dated: January 16, 2020                     FIFTH THIRD MORTGAGE COMPANY

                                     By:    /s/C. Randall Woolley
                                            D. Alexander Darcy (ARDC # 06220515)
                                            C. Randall Woolley (ARDC # 06280067)
                                            ASKOUNIS & DARCY, PC
                                            444 North Michigan Avenue
                                            Suite 3270
                                            Chicago, IL 60611
                                            (312) 784-2400 (t)
                                            (312) 784-2410 (f)
                                            adarcy@askounisdarcy.com
                                            rwoolley@askounisdarcy.com
